 


110 HR 181 IH: Peace Stamp for the Peace Corps Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 181 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the issuance of a semipostal to benefit the Peace Corps. 
 
 
1.Short titleThis Act may be cited as the Peace Stamp for the Peace Corps Act. 
2.Peace corps stamp 
(a)In generalThe United States Postal Service shall, for a 2-year period beginning no later than 12 months after the date of the enactment of this Act, issue a semipostal to benefit the Peace Corps. 
(b)Requirements and authoritiesThe issuance of such semipostal and the disposition of the amounts becoming available from the issuance of such semipostal shall be governed by section 416 of title 39, United States Code, subject to the following: 
(1)The differential included in the rate of postage established for such semipostal under section 416(c) of such title may not exceed 25 percent. 
(2)The Peace Corps shall be the sole agency to which any amounts becoming available from the sale of such semipostal may be transferred under section 416(d)(1) of such title. 
(c)Semipostal definedFor purposes of this section, the term semipostal has the meaning given such term by section 416(a)(1) of such title. 
 
